        

FIRST AMENDMENT TO
REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS


This FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Amendment”), is made effective as of November 6, 2014, by and among
MERION BUILDING ASSOCIATES, L.P., a Pennsylvania limited partnership (“Seller”);
and GAHC3 KING OF PRUSSIA PA MOB, LLC, a Delaware limited liability company
(“Buyer”) (Buyer and Seller, each a “Party” and collectively the “Parties”).


WHEREAS, Seller and Buyer entered into that certain Real Estate Purchase
Agreement and Escrow Instructions dated as of October 7, 2014 (the “Purchase
Agreement”), regarding the purchase by Buyer of fee simple title to that certain
real property and improvements more particularly described in the Purchase
Agreement;


WHEREAS, the Parties wish to amend the Purchase Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual promises herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties agree as follows:


1.    Recitals. The foregoing recitals are correct and are incorporated herein
2.    Approval Notice. This First Amendment, once fully executed by Buyer and
Seller, shall constitute Buyer’s Approval Notice as set forth in Section 3.5 of
the Purchase Agreement with respect to all due diligence matters other than
title, and survey and zoning matters, which are addressed in Section 3 below.
3.    Due Diligence Period. Sections 2.2 and 3.2 of the Purchase Agreement are
hereby amended to provided that the expirations of the Title Review Date and Due
Diligence Period are hereby extended to expire 5:00 p.m. Pacific time on
November 13, 2014 for the purpose of Buyer’s review of its title, survey and
zoning matters, and that Buyer shall continue to have all rights under Section
3.5 of the Purchase Agreement with respect to such matters. Notwithstanding the
foregoing, for the purpose of calculation of the Closing Date in Section 1.5 of
the Purchase Agreement, the phrase “expiration of the Due Diligence Period”
shall mean and refer to 5:00 p.m. Pacific time on November 6, 2014.


4.    Effect. Except as expressly modified hereby, all terms and provisions of
the Purchase Agreement shall remain unchanged and shall remain in full force and
effect.
5.    Counterpart Signatures. This Amendment may be signed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Seller and Buyer
further agree that the acknowledgement of this First Amendment by Escrow Agent
is not required for this First Amendment to be binding and effective as between
Seller and Buyer.
6.    Facsimile and PDF Signatures. Handwritten signatures to this Amendment
transmitted by telecopy or electronic transmission (for example, through use of
a Portable

1

--------------------------------------------------------------------------------

        

Document Format or “PDF” file) shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver to the other party an executed
original of this Amendment with its actual signature, but a failure to do so
shall not affect the enforceability of this Amendment, it being expressly agreed
that each party to this Amendment shall be bound by its own telecopied or
electronically transmitted handwritten signature and shall accept the telecopied
or electronically transmitted handwritten signature of the other party to this
Amendment.
7.    Capitalized terms used but not defined herein shall have the meanings
given such terms in the Purchase Agreement.


[Remainder of page intentionally left blank; signatures to follow on next
pages.]





2

--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
MERION BUILDING ASSOCIATES, L.P.,
a Pennsylvania limited partnership


By:    MERION BUILDING ASSOCIATES ACQUISITION CORPORATION,
its sole general partner
    
         By:  /s/ Richard Heany        
 
         Name: Richard Heany              
 
         Title: President                       
 
 
 
 
 






Signature Page to First Amendment to Real Estate Purchase Agreement





--------------------------------------------------------------------------------

        

BUYER:


GAHC3 KING OF PRUSSIA PA MOB, LLC,
a Delaware limited liability company


By:      Griffin-American Healthcare REIT III Holdings, LP,
a Delaware limited partnership
Its:       Sole Member


By:      Griffin-American Healthcare REIT III, Inc.,
a Maryland corporation
Its:       General Partner


By: /s/ Shannon K S Johnson    
Name:  Shannon K S Johnson        
Title:    Chief Financial Officer    







Signature Page to First Amendment to Real Estate Purchase Agreement